The question to be determined is whether the now unquestioned facts make out a liability of the State in tort under section 12-a of the Court of Claims Act. By that section it is provided: "The state hereby waives its immunity from liability for the torts of its officers and employees and consents to have its liability for such torts determined in accordance with the same rules of law as apply to an action in the supreme court against an individual or a corporation, and the state hereby assumes liability for such acts, and jurisdiction is hereby conferred upon the court of claims to hear and determine all claims against the state to recover damages for injuries to property or for personal injury caused by the misfeasance or negligence of the officers or employees of the state while acting as such officer or employee."
The case for the claimant was that she was committed by a police court to a privately owned reformatory pursuant to a statute (Laws of 1902, ch. 603) whereby that *Page 354 
institution was "authorized to receive and hold" her for a term within her minority; that without adequate instruction she was there made to operate a complex and dangerous machine for ironing fabrics; that while so engaged, without fault on her part, she was maimed by defective action of the apparatus; and that she would not have been seriously hurt had she (or any one else who was present) known how to use a device designed to safeguard the operator in such an emergency. The Court of Claims ruled that the negligence of those in charge of the institution was a tort of officers and employees of the State acting as such, and that, in accordance with the foregoing provision of the Court of Claims Act, the claimant should recover for her injuries.
That decision was adopted by the Appellate Division, except for a modification increasing the damages awarded. In the opinion of that court reference is made to provisions of the State Charities Law (Cons. Laws, ch. 55) respecting the right of the State to visit, inspect and supervise the reformatory which had custody of the claimant, and to evidence that the institution had not been visited by any representative of the State for more than a year before the accident. Upon this phase of the case the Appellate Division offered this commentary: "It may not be said that the State can escape liability under the statutes referred to, when inexperienced and irresponsible girls, under its authority, may be placed in restraint for safe keeping in institutions under the control and supervision of the State, when there is a substantial disregard of the duty of inspection and supervision which the statute requires, and personal injury results from such non-feasance." (245 App. Div. 126, 129.) In any case the judgment cannot be affirmed on that basis, because the findings are not sufficient to support such a conclusion as matter of fact. We agree, however, to the result reached below on the findings as made and affirmed, and so we need add little more than some suggestion of the reason why we would perhaps be reluctant to accept the conception *Page 355 
of the case expressed in the opinion of the Appellate Division.
Visitation, inspection and supervision of institutions of the class that includes the reformatory to which the claimant was committed is commanded by the Constitution of the State (Art. VIII, § 11). The command is addressed to the State Board of Social Welfare, whose composition and jurisdiction are defined by article 2 of the State Charities Law. This court has definitely analyzed the real character and meaning of these requirements of superintendence of institutions of a charitable, correctional or reformatory character. In People ex rel. State Board ofCharities v. New York Society for Prevention of Cruelty toChildren (161 N.Y. 233, 244) we said: "The powers of the board over charitable institutions originated in the abuses supposed to exist in the appropriation and expenditure of public money for charitable purposes. Therein is to be found the reason of the law." On reargument of that case, the same limitation was restated in these words: "The purpose was to safeguard the expenditure of public money for the support and maintenance of indigent persons in public or private institutions; and hence the language employed should be made subservient to that purpose" (162 N.Y. 429, 435). In the light of that case, the Constitution does not appear to us distinctly to declare a duty of visitation and care owed to the inmates of the institution in question. Argument may be not less strong that the duty was imposed in the interest of the State alone and, in that view, the Constitution did not establish any correlative legal right of the claimant as an individual. (See Palsgraf v. Long Island R.R. Co.,248 N.Y. 339, 341; Green on Rationale of Proximate Cause, ch. 1.) When the question is raised we can consider whether State liability may result from the duty of State oversight of such institutions. It suffices now, as we have indicated, that the judgment for the claimant does not rest on any remissness of the State Board of Social Welfare. *Page 356 
The quasi-penal institution in which the claimant was confined was a governmental agency to which the State had committed in part its function to care for wayward minors. (Laws of 1902, ch. 603; Corbett v. St. Vincent's Industrial School, 177 N.Y. 16. ) But the institution did not thereby acquire a status equivalent to that of the civil divisions of the State. (SeeMurtha v. New York Homeopathic Medical College  FlowerHospital, 228 N.Y. 183.) There is no misuse of language in saying that the State employed the institution. (Cf. People exrel. State Board of Charities v. New York Society forPrevention of Cruelty to Children, 162 N.Y. 429, 434.) If the word "agent" were found in section 12-a CTC of the Court of Claims Act would it be held that this case was outside the State's assumption of liability? The terms "agent" and "employee" have been used interchangeably in the cases that dealt with State immunity from liability for tort. (Litchfield v. Bond,186 N.Y. 66, 82, 83; Murtha Case, supra, p. 185.) In Jackson v.State (261 N.Y. 134, 138) it was said: "Section 12-a constitutes a recognition and acknowledgment of a moral duty demanded by the principles of equity and justice." In that spirit, we accept the construction of the section here adopted by the courts below.
Recently in this court the servant of a temporary agent of the State was characterized as a State employee. (Maltby v. Countyof Westchester, 267 N.Y. 375.) In our opinion, that case is not by consistent reasoning to be soundly distinguished from this. All the essential difference is that here the public moneys received by the State's agent did not come out of the State treasury. To exalt that circumstance to a ground of distinction in itself would be unnecessarily to blunt the beneficient purpose of the waiver by the State of its immunity. No rule of construction compels that course. (Sipple v. State, 99 N.Y. 284,289.)
The judgment should be affirmed, with costs. *Page 357